Citation Nr: 0414201	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  02-19 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from May 1965 to August 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, denying the veteran's claim of 
entitlement to service connection for a psychiatric disorder.  

For the reasons outlined below, this matter is REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.  
Consistent with the instructions below, VA will notify the 
veteran of any further action required on his part.  


REMAND

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in May 2003.  
Unfortunately, however, it was learned after the completion 
of the hearing that the tape utilized to record the veteran's 
hearing testimony was defective, and as a result, a complete 
transcript of the proceeding could not be prepared.  The 
veteran was made aware of this fact by Board personnel in 
written correspondence, dated in May 2004, and in response, 
he advised the Board by return mail that he wished to appear 
for another hearing before a Veterans Law Judge of the Board 
at the RO.  Remand of this case is therefore required in 
order to comply with the veteran's hearing request.  

Accordingly, this matter is REMANDED to the RO for the 
following:

Schedule the veteran for hearing before 
the Board at the RO in Nashville, 
Tennessee.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet.App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




